Case 4:08-cr-00061-TCK Document 153 Filed in USDC ND/OK on 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )              Case No. 08-CR-61-TCK
                                                )
 JAMES FRANKLIN BROOKS,                         )
                                                )
                Defendant.                      )

                                OPINION AND ORDER

        On October 13, 2020, this court issued an order denying Defendant James Franklin

 Brooks’s (“Brooks”) § 2255 motion to vacate, set aside, or correct his sentence. (Doc. 143). Brooks

 seeks to appeal the court’s order, but he cannot proceed to the Tenth Circuit without a certificate

 of appealability (COA). See 28 U.S.C. § 2253(c)(1). And Rule 11(a) of the Rules Governing

 Section 2255 Proceedings for the United States District Courts requires that a district court “must

 issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

        Until September 2017, the Tenth Circuit relied on its decision in United States v. Kennedy,

 225 F.3d 1187 (10th Cir. 2000) to deem a COA denied if district courts did not rule within thirty

 days of the filing of the notice of appeal. However, in United States v. Higley, No. 17-1111, at

 *6–7 (10th Cir. Sep. 29, 2017) (unpublished), the Tenth Circuit held that Kennedy was no longer

 good law and that, “if the district court has not ruled on a COA, this court should order a limited

 remand for the district court to rule on COA.”

        When this court denied Brooks’s § 2255 motion, it did not address whether a COA should

 issue. Consequently, and in light of Higley, the Tenth Circuit directed a limited remand for this

 court “to consider whether to issue a COA for this appeal.” United States v. Brooks, No. 20-5115

 (10th Cir. April 12, 2021).
Case 4:08-cr-00061-TCK Document 153 Filed in USDC ND/OK on 06/14/21 Page 2 of 2




        Under 28 U.S.C. § 2253(c)(2), this court may issue a COA “only if the applicant has made

 a substantial showing of the denial of a constitutional right.” The proper standard for that

 determination is a simple question: Could “reasonable jurists ... debate whether (or, for that matter,

 agree that) the petition should have been resolved in a different manner or that the issues presented

 were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (citation omitted), rev'd on other grounds, Miller-El v. Dretke, 545 U.S. 231 (2005).

 With this standard in mind, Brooks has not made the requisite showing.

        The Court finds Brooks has not made a substantial showing that he was denied a

 constitutional right. No reasonable jurist could debate whether Brooks’s petition should have been

 resolved in a different manner or that the issues presented were adequate to deserve encouragement

 to proceed further.

        For the reasons above, the Court denies Brooks’s COA as to his § 2255 motion.




        IT IS SO ORDERED this 14th day of June, 2021.




                                                   2
